          Case
          Case1:20-cv-04695-LTS
               1:20-cv-04695-LTS Document
                                 Document12
                                          8 Filed
                                            Filed06/19/20
                                                  06/19/20 Page
                                                           Page11of
                                                                 of21



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 WELLS FARGO BANK, N.A.,                         §
                                                 § Case No. __________
             Plaintiff,                          §
                                                 §
              v.                                 §
                                                 § Honorable Judge __________
 BOUCHARD TRANSPORTATION CO.,                    §
 INC., in personam; M/V EVENING                  §
 STAR, her engines, tackle, furniture,           §
 apparel, appurtenances, etc., in rem;           §
 BARGE B. NO. 250, her engines, tackle,          §
 furniture, apparel, appurtenances, etc., in     §
 rem,                                            §
                                                 §
             Defendants.                         §
                                                 §


TO: U.S. MARSHAL OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK

       In the name of the United States District Court for the Southern District of New York and

in accordance with Supplemental Rule C for Certain Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure, you are commanded to arrest the following vessels:

       1. M/V Evening Star, Official Number 1234828; and

       2. Barge B. No. 250, Official Number 1235496,

as well as each Vessel’s engines, apparel, furniture, equipment, appurtenances, tackle, etc. (the

“Vessels” and to detain same in your custody pending further order of this Court.

       YOU ARE HEREBY further commanded to serve a copy of the Verified Complaint, the

Order Authorizing Issuance of Warrant of Arrest, and this Warrant on the person in possession of

each vessel or her agents, and promptly return your writ.
 Dated: June 19, 2020
                                                 United States District Court
                                                 Southern District of New York
                                                  By:/s/ Laura Taylor Swain
                                                      Laura Taylor Swain
                                                      United States District Judge
